Citation Nr: 1124817	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected chondromalacia of the left knee.

2.  Entitlement to an initial compensable rating for service-connected chondromalacia of the right knee.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right pectoralis muscle disability.

5.  Entitlement to service connection for clicking in the right ear.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

7.  Entitlement to service connection for a disability of the little (5th) finger of the left hand.

8.  Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987, January 2005 to June 2007, and April 2009 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

Broadly construing the Veteran's contentions and given the findings of record, the Board has recharacterized the Veteran's claim for depression as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of an increased rating for chondromalacia of the right knee and service connection for a back disability, an acquired psychiatric disorder, and a disability of the little (5th) finger of the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

It appears that the issue of service connection for a rash over the whole body has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.


FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by slight subluxation or lateral laxity.

2.  There is no competent evidence of record showing that the Veteran currently suffers from a right pectoralis muscle disability.

3.  There is no competent evidence of record showing that the Veteran currently suffers from a disability associated with clicking in the right ear.

4.  There is no competent evidence of record showing that the Veteran currently suffers from a prostate condition.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).  

2.  The criteria for entitlement to service connection for a right pectoralis muscle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The criteria for entitlement to service connection for clicking in the right ear have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  The criteria for entitlement to service connection for a prostate condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran was granted service connection for chondromalacia of the left knee in the March 2008 rating decision on appeal and was assigned a noncompensable disability rating under Diagnostic Code 5257, effective June 6, 2007.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Following a careful review of the entire claims file, the Board finds that the evidence does not support a higher rating under Diagnostic Code 5257 for the entire time period.  During a VA examination in November 2007, the Veteran reported developing knee pain while stationed in Iraq during his second period of service.  He continued to have intermittent pain with walking for a long time or walking up stairs.  He reported that he did not have incoordination, but his knee did give way.  

Importantly, the examiner commented that the Veteran's description of his knee giving way was apparently due to tiredness and not ligaments giving way.  

Physical examination revealed that the Veteran was able to flex to 145 degrees and extend to 0 degrees without pain, providing evidence against this claim.  He did have clicking and popping and mild subpatellar crepitation of the left knee and mild joint line tenderness.  There was no effusion, collateral and cruciate ligaments were intact, and Lachman's and McMurray's signs were negative.  X-rays of the left knee were normal.  The Veteran was diagnosed as having chondromalacia of the left knee.  

In March 2009, the Veteran was afforded another VA examination.  At that time, the Veteran complained of having intermittent pain occurring in the left medial knee area on average of a couple days a week, which occurred with no aggravating factors.  Once pain was present, weight bearing will increase the pain.  He denied any swelling or locking, but stated that his knee did give way or buckled while walking on stairs or stepping out of the vehicle and occasionally he fell.  He complained that he had to limit his activities during flare-ups.  

The examiner noted that the Veteran arrived to the examination ambulatory, moving quickly and easily, and in no distress.  

Physical examination revealed no effusion, redness, swelling, or tenderness.  The musculature about the left knee was symmetrical and normal and he did not have any instability when stressed in an anterior posterior, valgus and varus manner.  Range of motion was 0 to 145 degrees without manifestations of pain before and after repetitive motion and there were no additional limitations after repetitive motion, providing more evidence against this claim  

The medical evidence of record does not contain objective medical evidence of slight instability or subluxation in the left knee.  Although the Veteran complained of having instability during the VA examinations, the objective findings show that his left knee was stable, outweighing the Veteran's lay statements regarding this issue.  The Veteran's left knee did not give out during the examinations and testing of the ligaments was consistently normal.  Therefore, a compensable rating is not warranted for the Veteran's left knee disability.

Furthermore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (authorizing VA to consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria) are not for application because Diagnostic Code 5257 is not predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In an effort to afford the Veteran the highest possible disability rating, the Board has considered his left knee disability under all potentially appropriate diagnostic codes.  The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, dislocated semilunar cartilage, limitation of motion, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262, and 5263 are not for application.  

The Veteran's lay statements as to the frequency and severity of his symptoms have been considered.  Although the Veteran is competent to report his observations, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  As previously demonstrated, the Veteran's complaints were not supported by the objective findings on examination.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board must find that the Veteran's statement are outweighed by the objective medical evidence in two VA examinations.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

II.  Service connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Based on a careful review of the record, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran currently suffers from a right pectoralis muscle disability.  While the evidence shows that the Veteran was treated in June and October 2006, during his second period of service, for a right pectoralis strain, there is no evidence of a chronic disability.  Following treatment in 2006, there were no other medical reports of further treatment or complaints relating to the pectoralis muscle.  Furthermore, during the November 2007 VA examination, the pectoralis muscle showed no tenderness on examination and examination was normal.  The examiner stated that the right pectoralis major muscle was healed, outweighing the Veteran's statements that he currently has a problem.   

As was stated earlier, current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Further, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection in May 2007.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for a right pectoralis strain and the claim is denied.  38 U.S.C.A. § 5107(b).

Based on a careful review of the record, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran currently suffers from a condition associated with clicking in the right ear.  The Board notes that the Veteran has been granted service connection for bilateral tinnitus.  While the evidence shows that the Veteran complained of clicking in the right ear while exercising, the Veteran has not been diagnosed with a disability related to his complaints.  Examination of the ears showed no abnormalities associated with a clicking sound in the right ear.  See VA treatment record dated October 2007 and VA examination dated November 2007.  A symptom without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Although the Veteran is competent to report that he hears clicking in the right ear, a disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Again, the Veteran is currently service-connected with tinnitus and is receiving the maximum disability rating allowed by law.  Therefore, in the absence of evidence of a diagnosed disability distinct from his service-connected tinnitus, the preponderance of evidence is against service connection for clicking in the right ear and the claim is denied.  38 U.S.C.A.  § 5107(b).  Again, the Board must find that the Veteran's statements are outweighed by the objective medical evidence. 

Based on a careful review of the record, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran currently suffers from a prostate condition.  The record is silent for any treatment or complaints associated with a prostate condition both during service and following service.  As was stated earlier, current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  

Further, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection in May 2007.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for a prostate condition and the claim is denied.  38 U.S.C.A. § 5107(b).



III.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Complete notice in accordance with Vazquez-Flores was sent in October 2007, June 2008, and January 2009 and the claims were readjudicated in an August 2009 statement of the case and a July 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

Entitlement to an initial compensable rating for service-connected chondromalacia of the left knee is denied.

Service connection for a right pectoralis muscle disability is denied.

Service connection for clicking in the right ear is denied.

Service connection for a prostate condition is denied.


REMAND

Regarding his right knee claim, in his notice of disagreement dated February 2008, the Veteran stated that his pain was lower at the time of the last VA examination than it was at that time.  The Veteran was afforded another VA examination in March 2009, but his right knee was not examined.  As the Veteran stated that his condition had worsened, the Veteran should also be afforded a VA examination in order to properly assess the current symptoms and level of severity of his service-connected chondromalacia of the right knee.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Regarding the claim for a back disability, the Board finds that another VA examination is necessary.  Service treatment records show that the Veteran was treated for back pain during service.  See Service treatment records dated September 1984, April 1985, April 1986, March 2003, April 2010, June 2010, and July 2010.  X-ray findings in April 1985 showed that the Veteran had levoscoliosis of the lumbar spine and transitional vertebra at S1.  In April 2010, the Veteran stated that while being medically evacuated for another injury, he felt severe pain in his lower back.  Treatment in June and July 2010 showed increased lordosis in the lumbosacral spine with tenderness on palpation at L3-5, T 7-9, and T 12, limitation of motion, and pain.  During the November 2007 VA examination, the Veteran was diagnosed as having chronic lumbosacral strain.  However, the VA examiner did not provide an opinion as to whether the current back disability (if any) is related to the inservice treatment of the back.  Therefore, another examination is necessary in this case in order to determine the nature and etiology of the Veteran's claimed back disability.  38 C.F.R. § 3.159(c)(4).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.

During service, the Veteran had a few counseling sessions for post-combat anxiety related to deployment.  See Report of Medical History dated April 2008.  In July 2010, the Veteran did not exhibit depression, but it was reported that he did have a past history of depression due to his divorce in 1997 and previous deployment.  On VA examination in November 2007, psychological testing revealed no diagnosis of a current disability.  The examiner noted that he met the criteria for an adjustment disorder previously, but did not meet the full criteria at that time.  In addition, he did report some posttraumatic stress disorder (PTSD) symptoms, but did not meet the full criteria.  

VA treatment records that were subsequently added to the record reveal that the Veteran was diagnosed as having adjustment disorder with depressed mood in August 2007.  The examiner reported that the Veteran had seen graphic scenes of combat-related death and dismemberment of his comrades in Iraq.  In December 2007, the Veteran was diagnosed as having depressive disorder.  The physician again reported that the Veteran last served in Iraq where he was exposed to combat and dead bodies.  Since his return, the Veteran noticed difficulty concentrating with school work, being occasionally depressed, significant irritability, and disrupted sleep pattern.  He also exhibited some PTSD symptoms.  

The evidence of record shows that the Veteran does in fact suffer from a psychiatric disability; however, the medical evidence does not clearly link the Veteran's current diagnosis to service, but merely mentioned his inservice experiences.  The Board finds that another examination is necessary in this case to properly assess the Veteran's psychiatric condition and a medical opinion is necessary to determine if any acquired psychiatric disorder is related to service.  38 C.F.R. § 3.159(c)(4).  

Finally, regarding the Veteran's little finger of the left hand, the private medical records show that the Veteran was first treated prior to his second period of service for a bone cyst in the left small finder in October 1999.  In November 1999, the Veteran underwent a bone graft.  During private treatment in April 2004, x-rays revealed that the left fifth finger excision was healed.  Following his second period of service, the Veteran was treated for an intraosseous epidermoid cyst of the fifth finger phalanx in December 2007.  The Veteran was not afforded a VA examination in connection to this disability.

For purposes of service connection pursuant to § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

In light of the Veteran's medical history associated with his left little finger prior to and following his second period of service, a VA medical opinion should be obtained to determine whether the Veteran's left little finger pre-existed service and whether it was incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims file must be made available to the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should undertake range of motion studies for the right knee, noting the measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also determine if the knee locks and, if so, the frequency of the locking.  The examiner is specifically asked to provide an opinion concerning the degree of severity of any instability or subluxation of the right knee.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of a back disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's current back disability had its onset during active service or is related to any in-service disease or injury.  

A rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for a psychiatric VA examination to determine the current nature and likely etiology of an acquired psychiatric disorder, to include depression (if any).  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's current acquired psychiatric disorder had its onset during active service or is related to any in-service disease or injury.  

A detailed rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for a psychiatric VA examination to determine the current nature and likely etiology of his left little finger disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner should answer the following questions: 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a left little finger disability that existed prior to his entry onto active duty?  

(b) If the answer is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the current left little finger disability had its onset during active service or is related to any in-service event, disease, or injury?

A rationale for all opinions expressed should be provided.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

5.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


